Citation Nr: 0526005	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  04-08 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total disability evaluation for individual 
unemployability resulting from service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from May 1943 to September 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In this decision, the RO denied 
entitlement to a total disability evaluation for individual 
unemployability (TDIU) arising from the veteran's service-
connected disorders.

In September 2001, the veteran was also denied entitlement to 
service connection for a left shoulder disability.  At his 
hearing on appeal in June 2002, the veteran appeared to 
express his disagreement with this decision.  In October 
2003, the RO requested that the veteran and his 
representative clarify what issues they intended to appeal to 
the Board.  The veteran responded in November 2003 that the 
only issue he wanted appellate consideration for was TDIU.  
Based on this procedural history, the Board finds that the 
issue of entitlement to TDIU is the only issue currently 
before it.

The veteran presented testimony in August 2005 at a hearing 
before a Veterans Law Judge (VLJ) from the Board.  The VLJ 
that conducted this hearing will make the final determination 
in this appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 
2002).


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination of the 
issue decided below has been obtained.

2.  The veteran's service-connected disabilities do not 
prevent him from obtaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability evaluation due to 
individual unemployability resulting from service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.3, 4.16, 4.71a, 4.85, 4.130 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of a letter to the appellant 
issued in May 2004.  By means of this letter, the appellant 
was told of the requirements to establish entitlement to 
TDIU.  He was advised of his and VA's respective duties and 
asked to submit information and/or evidence pertaining to the 
claim to the RO.  A Statement of the Case (SOC) issued in 
December 2003 informed him of the applicable law and 
regulations, the evidence reviewed in connection with his 
claim by VA, and the reasons and bases for VA's decision.  

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  (The appendix to the 
Mayfield decision contains a VA notification letter, affirmed 
by the Court, similar in format to the notification letter 
issued to the appellant in May 2004.)  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and prior to the issuance of the VCAA notice 
letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  By letter 
issued in June 2002 and May 2004, the veteran was requested 
to identify and/or submit evidence pertinent to the claim on 
appeal.  The only treatment the veteran has identified is 
through his local VA Medical Center (VAMC).  All identified 
and pertinent service and VA treatment records have been 
obtained and incorporated into the claims file.  The veteran 
also submitted income information.  Thus, further development 
for pertinent evidence is unwarranted.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
was afforded VA compensation examinations in May and June 
2001.  These examinations noted accurate medical histories, 
findings on examination, and the appropriate diagnoses and 
opinions on functional ability.  The examiners specifically 
noted in their examination reports that they had an 
opportunity to review the medical history contained in the 
veteran's claims file.  Therefore, the Board finds that these 
examinations are adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran provided testimony at a hearing on appeal in June 
2002 and before the Board in August 2005.  Transcripts of 
these hearings have been incorporated into the claims file.  
Based on the above analysis, the Board concludes that all 
pertinent evidence reasonably obtainable regarding the issue 
decided below has been obtained and incorporated into the 
claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all evidence obtainable by VA has been associated 
with the claims file, the Board finds that the duty to assist 
has been fulfilled and any error in the duty to notify would 
in no way change the outcome of the below decision.  The 
notification provided to the appellant in the letters and SOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Evaluation for TDIU

The veteran has contended that he is currently unable to 
pursue substantially gainful employment due to his service-
connected disabilities.  The veteran is currently service 
connected for residuals of a shell fragment wound to include 
loss of use of the right forearm above insertion of pronator 
teres (with complete paralysis of median, radial, and ulnar 
nerves; ankylosis of wrist; and damage to Muscle Groups V, 
II, III, and VIII) rated as 80 percent disabling under VA's 
Schedule for Rating Disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Code 5123 (amputation of arm above insertion of 
pronator teres); for post-traumatic stress disorder (PTSD) 
rated as 10 percent disabling under 38 C.F.R. § 4.130, Code 
9411; for tinnitus rated as 10 percent disabling under 
38 C.F.R. § 4.85, Code 6260; right ulnar osteomyelitis rated 
as noncompensable under 38 C.F.R. § 4.71a, Code 5000; and, 
hearing loss also rated as noncompensable under 38 C.F.R. 
§ 4.85, Code 6100.  These are his only service-connected 
disabilities.  

Total disability ratings for compensation may be assigned, 
where the scheduler rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  It is provided further that the existence 
or degree of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).

Marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).

Based on the veteran's schedular evaluations, he meets the 
rating percentage requirements under 38 C.F.R. § 4.16(a).  In 
order to receive TDIU, the evidence must demonstrate that 
based solely on the effects of his service-connected 
disabilities he is unable to secure or follow a substantially 
gainful occupation.  See Blackburn v. Brown, 4 Vet. App. 395, 
398 (1993).  In Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993), the Court noted, "For a veteran to prevail on a 
claim based on unemployability, it is necessary that the 
record reflect some factor which takes the claimant's case 
outside the norm of such veteran...The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."

In Beaty v. Brown, 6 Vet. App. 532 (1994), the Court stated 
that the Board may not reject a TDIU claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran can perform in a substantially gainful occupation.  
The Board's findings must have a basis in the record and the 
Board must address the evidence that supports a claim.

In a written statement of July 2002, the veteran claimed that 
he had constant pain in his right arm and hand.  He asserted 
that his right fingers could not flex, and right wrist could 
not rotate, and he had restricted range of motion in the 
right elbow.  The veteran reported that he needed his 
spouse's assistance to bathe and dress.  He noted that he had 
to learn to write left handed as his right arm was his 
dominant extremity.  The veteran reported that he still 
experienced thoughts and dreams about his wartime injury.  
His spouse told him that he makes "bad noises" at night 
when he sleeps and will swing his arms; on one occasion he 
struck his spouse.  He avoided movies that reminded him of 
the war.  Sudden noises make him nervous.  The veteran 
claimed that he would not drive his automobile in traffic as 
it made him nervous and caused pain in his right arm.  He 
noted that his right forearm and hand were always cold and 
this was exacerbated by winter, nighttime, and rainy weather.  

At his hearings before VA, the veteran noted that his past 
employment history included being a bookkeeper, an occupation 
from which he retired many years ago.  He claimed he did not 
make enough money at this job to support his family in this 
occupation, as he had to work on a "limited basis" due to 
his arm problems.  He then started a restaurant.  This 
business was a family affair where he, his spouse, and 
children all worked.  When his children became teenagers they 
quit the business to pursue their own interest.  He managed 
the kitchen, but the physical demands of this work became too 
much for him, even with his spouse's assistance.  They 
eventually sold the restaurant.  Afterwards, he worked as a 
janitor for a law enforcement agency.  His testimony in 
August 2005 regarding this work noted:

A. (Veteran):  I did some janitor work, 
just to have something to do like a 
couple of hours a day...but I could handle 
that, but it just got to be kind of a 
drag because it wasn't full time and they 
wanted full time, so I would like to have 
been with them longer because I liked 
being with them...

Q.:  But did you find it physically 
unable, you weren't able to do it because 
of your service-connected arm?

A. (Veteran):  Not so much physically 
unable.  It was like I said, I didn't 
that I was accomplishing as much as I 
would like to by doing this.

A. (Spouse):  Or maybe as much as they'd 
like for him to.

A. (Veteran):  Well I guess that's true 
too because I did notice a few of them, 
after they found out how willing I was to 
tried to be, why I received a few of 
those details that probably wouldn't have 
had to be mine, but I did them anyway.

The veteran reported that after this janitor position, he 
started a residential rental business in 2002 where he 
managed rental homes/apartments for their owners.  His 
responsibilities included repairing and cleaning the rental 
property, work he asserted he did himself.  He still managed 
this business and testified that he was able to do this work 
because he could set his own hours and come and go as he 
liked.  The veteran acknowledged that he worked from 10 to 15 
hours a week just to keep himself busy.  He claimed that his 
income from this business was "pretty bad" and indicated 
that he currently made less than $10,000.00 a year.  

The veteran claimed that he could no longer do 
physical/manual work as his right arm was virtually 
worthless.  He reported that it had poor circulation and was 
highly sensitive to touch.  The veteran indicated that he 
took medication to control his PTSD symptoms, but did not 
have regular psychiatric counseling.  His spouse testified 
that sometimes he would "snap" at her due to his PTSD.  

A VA psychiatric examination was afforded the veteran in May 
2001.  The examiner noted that the veteran had driven himself 
and his spouse to the examination.  The veteran's manner was 
quiet and soft-spoken, which the examiner found possibly 
reflected some social anxiety.  He was also cooperative in 
the interview process providing detailed answers; the 
examiner found him to be a highly reliable historian.  The 
veteran did not appear to have a great deal of psychological 
distress.  Regarding his employment history, the veteran 
reported that since military service he had primarily been 
employed in clerical, sedentary kinds of occupations such as 
bookkeeping and accounting.  He worked such jobs as an 
accounting clerk for an oil company and a county treasurer.  
The veteran also owned and operated a laundromat and tried to 
do farming, but the physical demands of these occupations 
were too much.  The veteran reported that he had retired at 
the age of 62.  It was noted that the veteran received his 
healthcare through VA.  A review of the veteran's treatment 
records indicated that the veteran had not received any 
diagnosis for a mental disorder and was not currently taking 
any medication for a mental disorder.  The veteran reported 
having a good relationship with his spouse and children and 
the examiner commented that the veteran had a "functional 
family without a lot of conflict or problems" and he was 
"socially not that different from everyone else."

The veteran complained of occasionally feeling nervous and 
uncomfortable when out and around in the community.  The 
spouse confirmed this complaint.  However, the veteran 
acknowledged that he went shopping with his spouse and would 
go on errands to the bank, post office, and grocery store.  
He was able to handle these encounters "most of the time."  
It was also acknowledged that the veteran and his spouse 
would socialize with others at a doughnut shop and, on 
occasion, play cards with family and friends.  The spouse 
reported that the veteran tended to be a bit impatient with 
her, but denied any high level of conflict.  They reported 
that the veteran experienced sleep disturbances soon after 
returning from the war, but these episodes had diminished 
over time and now he suffered with sleep disturbances and 
dreams of his war experiences "on an occasional basis."  
The examiner found that the veteran was not describing a high 
level of sleep disturbance and, in fact, appeared to sleep 
through most of the night.  The spouse also acknowledged that 
these sleep disturbances did not seem to occur very often at 
the present time.  

The examiner summarized these complaints as:

...the [veteran] has generally had pretty 
good relationships, [though] he does 
appear to depend on his wife for some of 
the social connections and continuity 
that hold the family together.  The wife 
complains he sometimes is in impatient.  
He generally sleeps well, and [has] 
occasional nightmares now, but had more 
in the past.  His thoughts about the war 
occur two to three times per month...He is 
somewhat socially anxious and comes 
across as passive, and sometimes is 
restless and wanting to go home early 
from situations out in the community.

On examination, the veteran's manner possibly reflected the 
presence of anxiety.  His speech was logical and related.  
There was no evidence of hallucinations, delusions, or formal 
thought disorder.  He did not appear depressed.  His 
affective tone was generally anxious and his speech was 
hesitant.  There was no evidence of obsessions or 
compulsions.  The veteran was oriented with good memory and 
concentration; however, there was some vagueness to long ago 
details.  While the veteran had occasional nightmares, his 
sleep disturbance was found not to be significant.  There was 
no indication of an eating disorder.  The diagnosis was mild 
PTSD with a global assessment of functioning score of 62.  
His primary stressors were his physical problems.  In this 
regard, the examiner noted that in addition to the veteran's 
right hand/arm disability, he had other physical problems 
that caused skeletal pain for which he took daily medication.  
The examiner commented:

...the [veteran] presents a bonafide combat 
infantryman with severe wounds.  He 
presents currently minimal symptoms of 
[PTSD], but there seems to be some 
tendency for him downplaying the 
psychological aspect of his problems.  
Certainly, the physical aspects have been 
very significant and played a big role in 
his life over the years, requiring him to 
pretty much re-direct himself and 
organize his efforts around the disabling 
condition.  At this point, it appears he 
meets criteria for a diagnosis of [PTSD], 
but with a very low level of 
symptomatology and a low level of social 
and industrial impairment.  This 
individual remains competent to receive 
any benefits he may be awarded, to make 
his own decisions and, in general, to be 
responsible for managing his own life.  
The [veteran] does not appear 
unemployable by virtue of a functional 
mental disorder, but he does show some 
quality of passive shyness and social 
anxiety, which would contribute in a 
minor way to unemployability.

The veteran was given a VA audio examination in June 2001.  
He complained of bilateral hearing loss (worse in the right 
ear) and tinnitus.  He reported decreased speech recognition 
ability, especially in the presence of ambient noise.  The 
diagnoses were moderate to profound sensorineural hearing 
loss in the right ear, moderate sensorineural hearing loss in 
the left ear, good speech recognition, and constant tinnitus.  
The examiner found that the veteran was not a candidate for 
hearing aids at that time.  It was opined that he would 
encounter difficulty with speech recognition in the presence 
of ambient noise and with distance.  It was felt by the 
examiner that the veteran's hearing loss should not affect 
his ability to work.  

The veteran was given a VA general medical examination in 
June 2001.  Regarding his right arm/hand disability, the 
veteran complained that his arm had gotten a lot weaker and 
that he experienced "shocking" pain in this right elbow 
during some movements.  He had also noticed more loss of 
muscle mass over the years.  The veteran informed the 
examiner he was unable to use his right upper extremity.  On 
examination, the right elbow was fixed at about 30 degrees 
flexion.  There was severe atrophy of the muscle mass in 
Muscle Groups II, III, V, and VIII in the right forearm and 
upper arm.  There was also severe thenar and hypothenar 
atrophy in the right hand.  Muscle strength in the right arm 
was four on a scale from one (no strength) to five 
(full/normal strength).  It was reported that the veteran was 
unable to prevent the examiner from slowly pulling fingers 
from his grip in the right hand.  Range of motion in the 
right hand was 0 to 60 degrees palmer flexion, 0 to 60 
degrees dorsiflexion, and no movement in radial or ulnar 
flexion.  In the right elbow flexion was from 0 to 100 
degrees, extension was 0 to 30 degrees, and he was unable to 
pronate or supinate the forearm.  Range of motion in the 
right shoulder was elevation from 0 to 125 degrees, abduction 
from 0 to 90 degrees, internal rotation from 0 to 90 degrees, 
and external rotation from 0 to 80 degrees.  All motion was 
reported to be without pain.  Sensory examination revealed 
that the veteran was hypersensitive in the area of the wound 
site on the right arm, as the veteran pulled away when the 
examiner touched the scars on the right arm.  X-ray of the 
right elbow revealed sever deformity with bone fragmentation 
and degenerative changes from an old trauma, and in the right 
wrist, there was diffuse osteoporosis and severe deformity 
with arthritic changes from an old trauma.  

The diagnosed disabilities were loss of use of the right arm 
(with damage to median, radial, and ulnar nerves; ankylosis 
of the wrist; and damage to Muscle Groups II, III, V, and 
VIII) that resulted in a moderate to severe impact on 
functional ability; sensorineural hearing loss; tinnitus; 
history of colon cancer (treated and resolved) with residual 
incontinence of stool resulting in a slight to moderate 
impact on functional ability; history of bladder cancer 
(treated and resolved) with a minimal impact on functional 
ability; mild chronic obstructive pulmonary disease (COPD) 
resulting in a minimal to slight impact on functional 
ability; mild gastroesophangeal reflux disease resulting in a 
mild to slight impact on functional ability; degenerative 
joint disease (DJD) of the knees with a moderate to severe 
impact on functional ability; enchodroma of the let humerus 
resulting in no impact on functional ability; tendonitis of 
the left shoulder resulting in slight to moderate impact on 
functional ability; onychomycosis resulting in no impact on 
functional ability; and, mild venous insufficiency with a 
minimal impact on functional ability.  Considering the 
veteran's service-connected disabilities, the examiner opined 
that it was as likely as not that the veteran could return to 
a gainful employment in a sedentary type occupation 
(accounting/bookkeeping), such as the one from which he 
retired.

The veteran was provided a VA aid and attendance/housebound 
examination in July 2002.  In addition, to his right hand/arm 
disability, the veteran complained of increased pain and 
weakness in his left shoulder and hand.  He claimed that it 
was now difficult for him to use his left hand.  Both the 
veteran and his spouse reported their anxiety concerning 
their increased inability to provide full care for the 
veteran.  

On examination, the veteran was alert, friendly, and 
cooperative.  The right upper extremity showed fixed flexion 
deformity of the right elbow with old scarring from surgery, 
tissue hypertrophy in the forearm, weakness, muscle atrophy, 
and some contraction of musculature of the hand.  The right 
shoulder revealed a scar with removal of the endochondroma.  
The right hand showed evidence of some osteoarthritis of the 
interphalangeal joints; however, there was no contractions or 
excessive muscular weakness.  It was noted that the veteran 
would extend and flex his fingers, and his grip was normal.  
The veteran was able to ambulate normally for a person his 
age.  The examiner found that the veteran's current 
limitations were related to his right arm disability and 
weakness in his left hand.

The examiner found that the veteran had an impaired capacity 
to protect himself from hazards in his environment.  He had a 
severe impairment in the function of his right arm due to his 
service-connected injury, and experienced muscle contraction, 
pain, and swelling.  A history of bowel cancer had left the 
veteran with poor bowel control.  The veteran complained of 
excessive sleeping during the day and night.  It was reported 
that the veteran stayed mainly at home, although, he would go 
out shopping with his spouse from time to time.  The veteran 
was able to walk and dress himself, although he had extreme 
difficulty in these tasks.  The examiner commented that there 
was some increased disability due to the veteran's difficulty 
with writing, but this was minimal.  However, he later 
commented that the function of the left hand appeared to be 
related to some difficulty in writing and there appeared to 
be significant increase in his disability due to this 
problem.  

The veteran submitted tax returns for the years 2000 and 
2001.  These forms noted that the veteran was involved in a 
limited partnership business.  It also noted that he and his 
spouse owned 14 different residential and commercial 
properties.  Their gross income for 2000 from their property 
holdings was $65,000.00; less losses, depreciation, and 
deductions; for a gross rental income of $21,834.00.  Their 
partnership in 2000 noted a loss of $3,672.00.  Their gross 
rental income for 2001 was $59,772.00; less losses, 
depreciation, and deductions; for a gross rental income of 
$7,117.00.  Their partnership in 2001 noted a loss of 
$3,247.00.

VA outpatient records dated in the early 2000s noted 
treatment for multiple medical problems.  The more serious 
include a transient ischemic attack (TIA)/stroke and 
treatment of its residuals, and end-stage osteoarthritis for 
which total knee replacements were performed.  During a VA 
orthopedic consult in March 2003, the veteran reported pain 
and functional problems with his right upper extremity.  
However, he was noted to claim that his knees were more 
problematic at that time and requested surgical intervention.  
The orthopedic outpatient records also indicate that fusion 
or surgical replacement of the right elbow had been discussed 
with the veteran.

The medical evidence establishes that the veteran has a 
severe functional impairment of the right upper extremity due 
to his wartime wounds.  It also shows that he has a mild 
functional impairment due to his PTSD, hearing loss, and 
tinnitus.  However, the preponderance of the evidence reveals 
that the veteran's right arm/hand, PTSD, hearing loss, and 
tinnitus have not solely resulted in the veteran's inability 
to maintain substantially gainful employment.

Based on the VA examinations discussed above, the medical 
professionals have found little to no interference with his 
ability work due to PTSD, hearing loss, and tinnitus.  In 
addition, the examiner of June 2001 does appear to indicate 
that the veteran's service-connected right arm disability 
would exclude gainful employment doing manual labor work.  
However, this opinion also clearly found that the veteran 
could still be gainfully employed in a sedentary type 
occupation.  There is also ample evidence that the veteran 
has the education and experience to be gainfully employed in 
a sedentary job, as he made a career in 
bookkeeping/accounting and has helped run numerous small 
businesses.  However, the testimony shows that while manual 
labor tasks were difficult for the veteran, his primary 
reason for selling the family run restaurant, he still is 
able to do some manual labor.  He indicated at his Board 
hearing that he left a janitorial job (obtained after leaving 
the restaurant business) apparently due to personal 
preferences and not an inability to do the work.

In more recent years, the medical evidence does reveal 
increased functional disability.  However, the medical 
evidence shows that this increased level of functional 
disability is not due to his service-connected disabilities, 
but instead the result of worsening disabilities incurred 
after the veteran's military service.  It appears that 
sedentary/clerical work is now more difficult for the 
veteran.  However, this medical evidence, especially the VA 
examination of July 2002, attributes this worsening ability 
to problems with the left arm/hand.  The latter disability is 
not currently service connected.  In addition, the outpatient 
records note the veteran sustained a stroke in 2002 that 
required rehabilitation.  Again, the residuals of this 
disorder are not service connected.  In 2003, the veteran 
began to complain that his bilateral knee disability was more 
disabling than his right arm dysfunction.  

The veteran has testified that he only has marginal 
employment running a residential rental business.  At his 
Board hearing, he claimed that he did not own the properties 
he managed and that he made less $10,000.00 a year.  However, 
the tax information provided by the veteran appears to show 
that he and his spouse own substantial amounts of residential 
and commercial property, from which they derive a significant 
gross income.  His testimony indicates that he has 
significant experience dealing with rental clients, 
presumably derived from his current business and properties 
he owns.  The Board finds that this evidence reveals that the 
veteran currently works in his own business, to include 
managing his own properties, from which a significant gross 
income is derived.  Based the amount of properties owned by 
the veteran and his spouse and the amount of gross income 
derived from their business and properties, this is, in 
effect, is a substantially gainful/privately owned business 
resulting in more than marginal employment.

Regardless, the medical evidence and opinion of record 
establishes that the veteran's service-connected disabilities 
have not solely resulted in individual unemployability.  The 
medical opinion has shown that he is still capable of gainful 
employment in a sedentary occupation, for which he has prior 
education and experience, and that any current inability to 
perform such a sedentary occupation is the result of 
nonservice-connected disabilities.  Based on these reasons 
and bases, the Board finds that an award of TDIU is not 
appropriate.

Based on the above analysis, the preponderance of the 
evidence is against the award of TDIU.  While the veteran is 
competent to report his symptoms, the medical evidence and 
opinions do not support a finding that his service-connected 
disabilities have solely prevent him from maintaining 
substantially gainful employment.  The Board finds that the 
examination reports and opinions prepared by competent 
professionals, skilled in the evaluation of disabilities, are 
more probative of the degree of impairment than the 
appellant's statements.  To the extent that the appellant has 
described more severe symptomatology associated with his 
service-connected disabilities, his lay evidence is not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (Holding that interest in the outcome of a proceeding 
may affect the credibility of testimony.)  To this extent, 
the preponderance of the evidence is against the claim for 
entitlement to TDIU and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability evaluation for individual 
unemployability due to service-connected disabilities is 
denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


